Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 09/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-11, the phrase “an insulating liquid discharge port” lacks proper antecedent basis.  On line applicants claim “a discharge port”.  For the purpose of examination, the phrase “the discharge port” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP2004-216298.
As to claim 1, JP’298 discloses (see Figs 1-4) a die (1) for coating a coating liquid (6) capable of being an insulating liquid, the die comprising: a die body (see Fig 4) capable of being positioned on a current collector to discharge an insulating liquid; and a discharge portion (2,3) formed at one surface of the die body, the discharge portion configured to receive a discharge of the liquid therethrough (see Fig 1), the discharge portion forming a discharge path (see Fig 1) and a discharge port (4) where the liquid is discharged, wherein the discharge portion includes a first discharge portion (2) positioned at a front side of a coating direction of the liquid, and a second discharge portion (3) positioned at a rear side of the coating direction of the liquid, the discharge path (see Fig 1) is formed between the first discharge portion and the second discharge portion, and the discharge port (4) is formed between an end of the first discharge portion(2) and an end of the second discharge portion (3), and wherein the discharge portion is configured to be tilted at a predetermined angle (see Fig 2 for lip surfaces 7 &9) toward the front side of the coating direction of the insulating liquid.
As to claim 7, in JP ‘298 (see Fig 4) a width of the first discharge portion (2) is greater than a width of the second discharge portion (3).
Regarding claim 8, in JP’298 (see Fig 4) a length of the first discharge portion (2) is greater than a length of the second discharge portion (3).
As to claim 10, in JP’298 (see Fig 2) the discharge portion is configured to be tilted by 5 to 40 degrees (see English translation para [0018]) toward the front side of the coating direction of the insulating liquid with respect to a direction perpendicular to the current collector.

Allowable Subject Matter
Claims 2-6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: In JP’298 (see Figs 1-4) a cross-section of the second discharge portion forms an inclined surface which is tilted upwards from an end of the insulating liquid discharge port.  The closest prior art of record, JP’298 fails to teach each and every limitation of the instant invention, specifically, fails to teach or reasonably suggest the claimed comprising, inter alia (see claim 1) a cross-section of the second discharge portion forms an inclined surface which is tilted downwards from an end of the insulating liquid discharge port.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2020/066229 teaches (see Figs 1 and 8-9) a die having first and second discharge portions, a cross-section of the second discharge portion forms an inclined surface which is tilted upwards from an end of the insulating liquid discharge port.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/